DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended claims, filed 02/25/2021, overcome all 35 USC 112(b) rejections set forth in the previous office action filed 09/25/2020 and overcome all the claim objections set forth in the previous office action except the claim objection restated below. However, the newly amended claims set forth new matter issues discussed in the 35 USC 112 section below, as well as new 112(b) issues discussed below. 
Specification
The amended specification, filed 02/25/2021, overcomes all objections to the specification set forth in the previous office action. 
Claim Objections
Claim 7 objected to because of the following informalities:  "which is same material with" is incorrect grammar and should be corrected recite "which is .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim.
	Claims 2-5 and 7-11 are rejected under 35 U.S.C. 112(a) for containing all the new matter deficiencies of claims 1 and 6 from which they depend. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim is indefinite for reciting “pillar-shaped” in line 12. This limitation renders the claim indefinite because it is unclear what the applicant considers “pillar-shaped.” This term does not have a well-known definition in the art and is not defined in the claim. Additionally, the drawings seem to show differently shaped bumps (See Figure 3, bump at #33 and bump at D1) so it is even more unclear what the applicant considers “pillar-shaped.” Additionally, the claim is indefinite for reciting “a palm portion and five fingers” in line 18. This limitation renders the claim indefinite because “a palm portion” and “five fingers” is already recited previously in the claim, in line 2, and it is unclear whether these limitations are meant to be new and distinct features or the same features that are recited in line 2. For the purpose of examination, the claim will be interpreted as reciting “the the five fingers” in line 18, and “pillar-shaped” will be interpreted as being equivalent to “elongated.” Correction is required. 
Claims 2-5, 7, and 9-11 are indefinite for containing all the deficiencies of claim 1, from which they depend. 
Regarding claim 6, the claim is indefinite for reciting “pillar-shaped” in line 12. This limitation renders the claim indefinite because it is unclear what the applicant considers “pillar-shaped.” This term does not have a well-known definition in the art and is not defined in the claim. Additionally, the drawings seem to show differently shaped bumps (See Figure 3, bump at #33 and bump at D1) so it is even more unclear what the applicant considers “pillar-shaped.” Additionally, the claim is indefinite for reciting “a main pocket and a separate thumb pocket” in line 18. This limitation renders the claim indefinite because “a main pocket” and “a separate thumb pocket” is already recited previously in the the the 
Claim 6 is indefinite for containing all the deficiencies of claim 6, from which it depends.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772